Citation Nr: 1332899	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-02 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES
	
1.  Entitlement to service connection for an acquired psychiatric disorder, including as secondary to bilateral knee disabilities.

2.  Entitlement to service connection for a lumbar spine disability, including as secondary to left lower extremity neurological manifestations and as secondary to bilateral knee disabilities.

3.  Entitlement to service connection for a right inguinal hernia, including as secondary to knee disabilities.  

4.  Entitlement to service connection for tinea curis, including as secondary to Seven Johnson Syndrome.  

5.  Entitlement to service connection for a right hand disability, including as secondary to neurological manifestations.  

6.  Entitlement to an increased rating for hidradenitis suppurativa with pseudofolliculitis barbae (hidradenitis suppurativa), rated as 30 percent disabling, before January 23, 2006, and 60 percent disabling thereafter.  

7.  Entitlement to a compensable disability rating for Steven Johnson Syndrome.  

8.  Entitlement to a higher initial rating in excess of 20 percent for right thigh skin graft scars.  

9.  Entitlement to a higher initial rating in excess of 20 percent for left thigh skin graft scars.  

10.  Entitlement to a compensable initial disability rating for onychomycosis associated with the toenails.  

11.  Entitlement to an increased rating for right knee traumatic degenerative joint disease (right knee disability) based on limitation of motion, rated as 30 percent disabling.

12.  Entitlement to an increased rating for a right knee disability based on instability, rated as noncompensable, before June 16, 2010, and as 10 percent disabling thereafter.  

13.  Entitlement to a higher initial rating in excess of 10 percent for left knee degenerative joint disease (left knee disability) based on limitation of motion.  

14.  Entitlement to a higher initial rating in excess of 10 percent for right shoulder acromioclavicular joint degenerative joint disease (right shoulder disability).  

15.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).   




REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2005, October 2006, January 2007, and June 2012 decisions of the Philadelphia, Pennsylvania, Regional Office (RO).  

In the interest of clarity, the January 2005 RO decision denied a rating in excess of 30 percent for a right knee disability causing limitation of extension and a rating in excess of 30 percent for hidradenitis suppurativa.  The Veteran filed a timely August 2005 notice of disagreement (NOD) with the assigned rating, requiring the RO to issue an appropriate Statement of the Case (SOC) and placing the matters in appellate status.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2013).  The RO did not issue an SOC on this issue.  To the extent the October 2006, January 2007, May 2007, and July 2007 RO decision purported to address these claims, the determinations did not resolve the claims and were insufficient to remove the matter from appellate status.  See Jones v. Shinseki, 619 F.3d 1368, 1371-72 (Fed. Cir. 2010).  The claims remained pending in appellate status until the RO issued the December 2008 SOC.  

An October 2006 rating decision, among other things, assigned an initial 10 percent rating for a left knee disability.  The Veteran perfected an appeal therefrom.  

The January 2007 decision denied service connection claims for a psychiatric disorder, a lumbar spine disability and hepatitis C; and an increased rating for Steven Johnson Syndrome.  This decision also granted service connection and assigned initial ratings for right thigh skin graft scars, left thigh skin scars and onychomycosis.  The Veteran perfected an appeal for these determinations, with the exception of hepatitis C.  Regarding Hepatitis C, the Board notes that although the Veteran initially checked that he wanted to appeal all of the issues listed in the SOC, in his written argument, the Veteran clarified and wrote the following:  "Service connection for hepatitis C is not established. -- I do not wish to appeal this issue at this time."  Thereafter, this matter was not and has not been raised by the Veteran, his attorney, or the RO at any time thereafter (with the exception of addressing what his Social Security Records displayed during his 2011 Decision Review Officer (DRO) hearing).  As such, no additional action with regard to entitlement to service connection for hepatitis C is needed. 

The June 2012 RO decision denied service connection claims for a right inguinal hernia, tinea curis, and a right hand disability; and assigned an initial 10 percent rating for a right shoulder disability.  The Veteran filed a timely notice of disagreement with these determinations.  The matters are addressed further in the Remand portion of the decision.

During the pendency of the appeal, the Veteran raised the issue of entitlement to a TDIU rating.  By a July 2010 rating decision, the RO denied the claim and informed the Veteran of the determination.  Although the Veteran did not express disagreement with that determination, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU claim, expressly raised or reasonably raised, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As such, the TDIU claim is part-and-parcel of the present appeal.  

In March 2011, the Veteran testified at a hearing before a local DRO and, in July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcripts are of record.

The issues of entitlement to service connection for a psychiatric disorder and lumbar spine disorder; a right inguinal hernia; tinea curis; and a right hand disability; and higher initial ratings for a left knee disability; a right knee disability; an initial rating in excess of 10 percent rating for a right shoulder disability; and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran served on active duty from April 1980 to July 1982.  

2.  On March 2, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issue of entitlement to an increased rating for hidradenitis suppurativa.

3.  On March 2, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issue of entitlement to an increased rating assigned for Steven Johnson Syndrome.

4.  On March 2, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issue of entitlement to an increased rating for right thigh skin graft scars.

5.  On March 2, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issue of entitlement to an increased rating for left thigh skin graft scars.

6.  On March 2, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issue of entitlement to an increased rating for onychomycosis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appellate issue of entitlement to an increased rating for hidradenitis suppurativa with pseudofolliculitis barbae (hidradenitis suppurativa), rated as 30 percent disabling, prior to January 23, 2006, and thereafter as 60 percent disabling have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appellate issue of entitlement to a compensable rating for Steven Johnson Syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appellate issue of entitlement to an increased rating for right thigh skin graft scars have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appellate issue of entitlement to an increased rating for left thigh skin graft scars have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appellate issue of entitlement to an increased rating for onychomycosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or his authorized representative.  Id.  

In March 2011 testimony at a DRO hearing, the Veteran, through his attorney, expressed a clear desire to withdraw his appeal of the assigned ratings for hidradenitis suppurativa, Steven Johnson Syndrome, right thigh skin graft scars, left thigh skin grafts scars, and onychomycosis.  See DRO Hearing Trans., Mar. 2, 2011, p. 1.  As to these matters, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review the appeals and they are dismissed. 


ORDER

The appeal of entitlement to an increased rating for hidradenitis suppurativa with pseudofolliculitis barbae (hidradenitis suppurativa), rated as 30 percent disabling, prior to January 23, 2006, and thereafter as 60 percent disabling is dismissed.  

The appeal of entitlement to a compensable rating for Steven Johnson Syndrome is dismissed.

The appeal of entitlement to an increased rating for right thigh skin graft scars is dismissed.  

The appeal of entitlement to an increased rating for left thigh skin graft scars is dismissed.  

The appeal of entitlement to an increased rating for onychomycosis is dismissed.  


REMAND

The Veteran provides a competent account of post-service lumbar spine, psychiatric, and knee symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He primarily attributes his lumbar spine and psychiatric disabilities to his service-connected disabilities.  The Board also acknowledges however that the Veteran sustained injuries after falling from a ladder while in service.  As such, a VA examination is needed to ascertain the onset and etiology of his currently diagnosed disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to his bilateral knee disabilities, during the July 2012 Board hearing, the Veteran testified that he has experienced increased right and left knee impairment since his most recent July 2011 VA examination.  Given the Veteran's appellate assertions and the lapse of time since his last examination, a contemporaneous VA examination is needed to adequately assess the current nature, extent and severity of the Veteran's right and left knee disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The record also suggests that the Veteran receives regular treatment for psychiatric, lumbar spine and bilateral knee conditions.  VA treatment records dated since July 2011 have not been associated with the claims folder nor are any such records available via the Virtual VA system.  VA must attempt to obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran's June 2010 claim for a TDIU rating arose during the pendency of the present appeal.  Further, the Board is remanding the claims discussed above and the determination as to these matters may impact the TDIU claim.  Therefore, the TDIU claim must be held in abeyance.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011). 

After a June 2012 determination assigned an initial 10 percent rating for a right shoulder disability and denied service connection for tinea cruris, a right inguinal hernia, and a right hand disability, VA received an August 2012 notice of disagreement.  The Board accepts this submission as a timely notice of disagreement with the June 2012 determination, requiring the RO to issue an appropriate statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his psychiatric, lumbar spine and bilateral knee disabilities, including any possible relationship between the Veteran's current disabilities and active duty or any of his service-connected disabilities.  The Veteran may also present additional information addressing the severity of his service-connected knee disabilities.  

2.  Obtain all outstanding psychiatric, lumbar spine, and knee related VA treatment and/or hospitalization records, dated since July 2011.  Any negative response(s) must be in writing and associated with the claims folder. 

3.  After the above development has been completed, schedule the Veteran for any appropriate examination to determine the nature, extent, onset and etiology of his psychiatric and lumbar spine conditions.  The claims folder must be made available to and reviewed by the examiners.  The examiners should record the full history of the condition, including the Veteran's account of symptomatology.

The respective examiners must diagnose all psychiatric and lumbar spine disabilities present, if any.  Then, as to each disability, opine as to whether it is at least as likely as not that it:

(a) was caused by military service or any event therein;

(b) had its onset during military service or within one year of separation from military service;

(c) was caused by any service-connected disability, specifically including the Veteran's service-connected knee disabilities; or

(d) was aggravated by any service-connected disability, specifically including the Veteran's service-connected knee disabilities.

Thereafter, the examiners should opine as to the likelihood that, without taking into account his age, the Veteran is precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) because of (I) any one service-connected disability; and (II) the aggregate of his service-connected disabilities.

In providing the requested opinions, the examiner must consider both the medical and lay evidence of record.  All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions must be supported with a complete rationale.

4.  Schedule the Veteran for an appropriate examination to determine the nature, extent, and severity of his right and left knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  The examiner should record the full history of the condition, including the Veteran's account of symptoms and impairment.

The examiner should perform appropriate bilateral range of motion examinations, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing, i.e., the extent of the Veteran's pain-free flexion and extension of each knee.  The examiner must also indicate whether, and to what extent, there is any instability, subluxation or locking.

Thereafter, the examiner should opine as to the likelihood that, without taking into account his age, the Veteran is precluded from obtaining or maintaining gainful employment (consistent with his education and occupational experience) because of (I) any one service-connected disability; and (II) the aggregate of his service-connected disabilities. 

In providing the requested opinions, the examiner must consider both the medical and lay evidence of record.  All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions must be supported with a complete rationale.

5.  Issue to the Veteran an SOC with respect to the Veteran's service connection claim for a right inguinal hernia, tinea curis, and a right hand disability, as well as his claim seeking a higher initial rating in excess of 10 percent for a right shoulder disability.  The SOC must include notification of the need to timely file a substantive appeal to perfect appellate review of these issues.

6.  Readjudicate the matters on appeal, to include the issue of TDIU.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


